Citation Nr: 0632873	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1976 
and from September 1977 to June 1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  

The record reflects that the veteran requested a Travel Board 
hearing in his June 2003 VA Form 9.  In July 2003 
correspondence, the RO acknowledged the veteran's request for 
a Travel Board hearing, advised the veteran of the option of 
a videoconference hearing as an alternative, and enclosed a 
waiver of his right to appear personally before a member of 
the Board.  It is noted that the veteran did not sign and 
return the waiver.  

In June 2006 correspondence, the RO notified the veteran that 
he had been scheduled for a Travel Board hearing on July 19, 
2006 instead of a video teleconference.  The VA Form 119 
dated on July 10, 2006 reveals that the veteran called and 
left a message on the voicemail that he was out of the 
country because his wife was ill and did not know when he 
would return to the United States.  He did state, however, 
that he wanted to be rescheduled for a Travel Board or a 
"telephone" conference.  No Board hearing has subsequently 
been rescheduled.  Moreover, there is no apparent 
correspondence of record indicating that the veteran has 
withdrawn his request for such hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the next available opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



